Citation Nr: 1825573	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for tension headaches.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in November 2013, a statement of the case (SOC) was issued in August 2014, and a substantive appeal was timely received in September 2014.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.  At the hearing, the Veteran expressed his desire to withdraw the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  The Veteran also submitted a written statement in August 2016 requesting to withdraw the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.

The issues of entitlement to an initial evaluation in excess of 10 percent for tension headaches and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2016, the Veteran requested to withdraw his appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

As noted above, the Veteran testified at a videoconference Board hearing in August 2016.  At the hearing, the Veteran expressed his desire to withdraw the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  Those oral statements, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Additionally, the Veteran submitted a written statement in August 2016 requesting to withdraw this appeal.  Therefore, the Veteran's appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus was withdrawn.  See 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to this claim and it is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.
REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for tension headaches and entitlement to an initial compensable rating for bilateral hearing loss.

The Veteran contends that his tension headaches and bilateral hearing loss are more severe that what is represented by the current ratings.  At the August 2016 Board hearing, the Veteran testified that his headaches occur two to three times per week.  He also testified that his hearing loss has continued to worsen and he has received hearing aids since his last examination.  The Veteran was last afforded a VA headaches examination in July 2013, where he was noted to have prostrating headaches once every two months.  The Veteran was last provided a VA hearing loss examination in July 2013.  As both examinations were more than four years ago and the Veteran has alleged a worsening of these conditions, the Board finds that new examinations are necessary to decide these claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected tension headaches.  The claims folder, including a complete copy of this Remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.

The examiner should note the frequency and duration of the Veteran's headaches, to include whether they are prostrating.

If the Veteran's headaches are found to be frequent, completely prostrating, and prolonged, the examiner should discuss whether the condition is productive of severe economic inadaptability.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Schedule the Veteran for an appropriate VA examination to determine the current level of impairment of his service-connected bilateral hearing loss.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  The examination must include appropriate audiometric and speech discrimination testing of both ears at the applicable frequency levels.

The examiner is also to describe any functional effects caused by the Veteran's service-connected hearing loss disability.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the requested actions, and any additional development deemed warranted, re-adjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for tension headaches and entitlement to an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


